DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 04/25/2022.  Claims 1–15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 10–11, & 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0296012 to Ciccacci et al in view of US 1,776,929 to Reedy.
With regard to claim 1, Ciccacci discloses an appliance (abstract) comprising: a cooking cavity wrapper (2) (see Fig. 1 reproduced with markups below); and a first side wall disposed laterally adjacent a first side of the cooking cavity wrapper (2) and including a shelf formed therein (see Fig. 1 reproduced with markups below), said first shelf adapted to support a module of said appliance above said cooking cavity wrapper (2) (see Fig. 1 reproduced with markups below; see Fig. 20 with a cooking module (5) placed on top of the cooking cavity wrapper (2)).

    PNG
    media_image1.png
    355
    493
    media_image1.png
    Greyscale

Ciccacci fails to explicitly disclose a hemmed shelf formed as a U-shaped bend, the U-shaped bend defining an inward-extending flange comprising a top leg and a bottom leg having respective and opposing first and second surfaces extending substantially parallel and adjacent to one another across substantially the entire first surface.  Reedy teaches a hemmed shelf (11) formed as a U-shaped bend (Fig. 2), the U-shaped bend defining an inward-extending flange (11) comprising a top leg and a bottom leg having respective and opposing first and second surfaces extending substantially parallel and adjacent to one another across substantially the entire first surface (Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the appliance of Ciccacci with the U-shaped shelf of Reedy because such a combination would have had the added benefit of being more cost-efficient to produce.
With regard to claim 2, Ciccacci as previously combined with Reedy further discloses a second side wall disposed laterally adjacent a second side of the cooking cavity wrapper (Ciccacci: 2) and including a second hemmed shelf (Reedy: 11) formed as a U-shaped bend therein (Ciccacci: see Fig. 1 reproduced with markups above; Reedy: Fig. 2), said second hemmed shelf (Reedy: 11) opposing said first hemmed shelf and adapted to cooperate therewith to support the module of said appliance above said cooking cavity wrapper (Ciccacci: see Fig. 1 reproduced with markups above; see Fig. 20 with a cooking module (5) placed on top of the cooking cavity wrapper (2)); Reedy: Fig. 2).
With regard to claim 3, Ciccacci as previously combined with Reedy further discloses said first side wall being made of sheet metal (Ciccacci: ¶ 0058; Reedy: Fig. 2).
With regard to claim 4, Ciccacci further discloses the module supported on said first hemmed shelf above said cooking cavity wrapper (see Fig. 1 reproduced with markups above; see Fig. 20 with a cooking module (5) placed on top of the cooking cavity wrapper (2)).
With regard to claim 5, Ciccacci further discloses the module is a cooling module, microwave oven or an upper oven-cavity wrapper (Figs. 12, 19, 20; ¶ 0028).
With regard to claim 6, Ciccacci further discloses excluding additional brackets for providing structural support to said module in said appliance (see Fig. 1 reproduced with markups above).
With regard to claim 7, Ciccacci as previously combined with Reedy further discloses said top leg and said bottom leg of said first hemmed shelf (Reedy: 11) are in intimate face-to-face contact across substantially their entire adjacent surfaces (Reedy: Fig. 2).
With regard to claim 8, Ciccacci as previously combined with Reedy further discloses the first side wall includes a further hemmed shelf (Reedy: 11) vertically spaced apart from said first hemmed shelf (Reedy: 11) and adapted to support a second module (Ciccacci: see Fig. 1 reproduced with markups above; Reedy: Fig. 2).
With regard to claim 10, Ciccacci further discloses the first side wall is secured to the cooking cavity wrapper (Figs. 1, 12, 19, 20).
With regard to claim 11, Ciccacci as previously combined with Reedy further discloses the first hemmed shelf (Reedy: 11) extends a full length of the first side wall from a first end to a second end thereof (Reedy: Fig. 1).
With regard to claim 13, Ciccacci discloses an appliance (abstract) comprising: a cooking cavity wrapper (2) (see Fig. 1 reproduced with markups above); a first side wall disposed laterally adjacent a first side of the cooking cavity wrapper (2) and including a first shelf extending inward therefrom (see Fig. 1 reproduced with markups above); a second side wall disposed laterally adjacent a second side of the cooking cavity wrapper (2) and including a second shelf extending inward therefrom (see Fig. 1 reproduced with markups above), said second shelf opposing said first shelf (see Fig. 1 reproduced with markups above); and a module (5) disposed above the cooking cavity wrapper (2) and resting on the first shelf and the second shelf without additional brackets to provide structural support to the module resting on the first and second shelves (see Fig. 1 reproduced with markups above; see Fig. 20 with a cooking module (5) placed on top of the cooking cavity wrapper (2)).
Ciccacci fails to explicitly disclose a hemmed shelf formed as a U-shaped bend, the U-shaped bend defining an inward-extending flange comprising a top leg and a bottom leg having respective and opposing first and second surfaces extending substantially parallel and adjacent to one another across substantially the entire first surface.  Reedy teaches a hemmed shelf (11) formed as a U-shaped bend (Fig. 2), the U-shaped bend defining an inward-extending flange (11) comprising a top leg and a bottom leg having respective and opposing first and second surfaces extending substantially parallel and adjacent to one another across substantially the entire first surface (Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the appliance of Ciccacci with the U-shaped shelf of Reedy because such a combination would have had the added benefit of being more cost-efficient to produce.
With regard to claim 14, Ciccacci further discloses the first hemmed shelf (Reedy: 11) extends a full length of the first side wall from a first end to a second end thereof (Reedy: Fig. 1).
With regard to claim 15, Ciccacci as previously combined with Reedy further discloses the first hemmed shelf (Reedy: 11) extends in a direction normal to a surface of the first side wall (Reedy: Fig. 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ciccacci in view of Reedy, as applied to claim 1 above, and further in view of US 3,373,754 to Squire.
Ciccacci fails to disclose the first side wall including a plurality of recesses forming integrated ribs for increasing a rigidity of the first side wall.  Squire teaches the first side wall (16, 18) including a plurality of recesses forming integrated ribs for increasing a rigidity of the first side wall (Fig. 4; Col. 4, lines 51–64.  It would have been obvious to one of ordinary skill in the art to combine the appliance of  Ciccacci with the ribs of Squire because such a combination would have had the added benefit of additional sidewall structural rigidity.
Allowable Subject Matter
Claim 12 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 16, 2022